COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 RICHARD LEE SHERMAN,                          §
                                                              No. 08-13-00105-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               271st District Court
 THE STATE OF TEXAS,                           §
                                                             of Wise County, Texas
                  Appellee.                    §
                                                                 (TC#CR16082)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.